EXHIBIT 10.4




 



DATED 3 MARCH 2017






AMTRUST CORPORATE CAPITAL LIMITED
AMTRUST CORPORATE MEMBER LIMITED
AMTRUST CORPORATE MEMBER TWO LIMITED
ANV CORPORATE NAME LIMITED
as Corporate Members


– and –


AMTRUST INTERNATIONAL INSURANCE, LTD.
as Account Party


– and –


AMTRUST FINANCIAL SERVICES, INC.
as Guarantor


– and –


THE BANKS AND FINANCIAL INSTITUTIONS
LISTED IN SCHEDULE 1 OF THE AMENDED FACILITY AGREEMENT
as Original Banks


– and –


ING BANK N.V., LONDON BRANCH, THE BANK OF NOVA SCOTIA, LONDON BRANCH
AND BANK OF MONTREAL, LONDON BRANCH
as Mandated Lead Arrangers


– and –


ING BANK N.V., LONDON BRANCH
as Bookrunner, Agent, Issuing Bank and Security Trustee




THIRD AMENDMENT AGREEMENT RELATING TO A CREDIT
FACILITY AGREEMENT








Matter ref 1M1209/001503


Hogan Lovells International LLP
Atlantic House, Holborn Viaduct, London EC1A 2FG




--------------------------------------------------------------------------------





THIS AGREEMENT dated 3 March 2017 is made
BETWEEN:
(1)
AMTRUST CORPORATE CAPITAL LIMITED, a company incorporated in England under
registered number 08128684 whose registered office is at 2 Minster Court,
Mincing Lane, London EC3R 7BB ("ACCL");

(2)
AMTRUST CORPORATE MEMBER LIMITED, a company incorporated in England under
registered number 03621278 whose registered office is at 1 Great Tower Street,
London EC3R 5AA ("ACML");

(3)
AMTRUST CORPORATE MEMBER TWO LIMITED, a company incorporated in England under
registered number 05264527 whose registered office is at 1 Great Tower Street,
London EC3R 5AA ("ACM2L");

(4)
ANV CORPORATE NAME LIMITED, a company incorporated in England under registered
number 06705037 whose registered office is at 4th floor, 1 Minster Court,
Mincing Lane, London EC3R 7AA ("ANV");

(5)
AMTRUST INTERNATIONAL INSURANCE, LTD., a company incorporated in Bermuda under
registered number 9551 whose registered office is at 7 Reid Street, Suite 400,
Hamilton HM11, Bermuda (the "Account Party");

(6)
AMTRUST FINANCIAL SERVICES, INC., a corporation organised under the laws of
Delaware whose registered office is at 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808 (the "Guarantor");

(7)
THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 OF THE AMENDED
FACILITY AGREEMENT (the "Original Banks");

(8)
ING BANK N.V., LONDON BRANCH, as Bookrunner;

(9)
ING BANK N.V., LONDON BRANCH, THE BANK OF NOVA SCOTIA, LONDON BRANCH AND BANK OF
MONTREAL, LONDON BRANCH as Mandated Lead Arrangers (the "Lead Arrangers");

(10)
ING BANK N.V., LONDON BRANCH, as Agent;

(11)
ING BANK N.V., LONDON BRANCH, as Issuing Bank; and

(12)
ING BANK N.V., LONDON BRANCH, as Security Trustee.

WHEREAS
(A)
By a letter of credit facility agreement dated 26 November 2013, as amended and
restated from time to time and most recently on 3 November 2016 and further
amended on 22 December 2016 and 1 March 2017 (the "Facility Agreement") and made
between the Parties, the Banks agreed to provide a letter of credit facility of
up to £515,000,000 to provide Funds at Lloyd's on behalf of the Corporate
Members to support their underwriting at Lloyd's of London.

(B)
In order to operate more efficiently, AmTrust Group would like all of the
Syndicates to be run by the same Managing Agent, AmTrust Syndicates Limited
(formerly, ANV Syndicates Limited). Permission has been granted from the Council
of Lloyd's to enter into novation agreements between the current Managing Agent,
AmTrust at Lloyd's Limited, the new Managing Agent, AmTrust Syndicates Limited
and the Corporate Members supporting Syndicate 1206, Syndicate 44 and Syndicate
2526.

(C)
The Parties now wish to amend the Facility Agreement in accordance with the
terms of this Agreement in order to reflect the change to the Managing Agent of
Syndicate 1206 and Syndicate 44, which will occur on 3 March 2017, and Syndicate
2526, which will occur in the near future.






--------------------------------------------------------------------------------

    
-2-


IT IS AGREED
1.
DEFINITIONS AND INTERPRETATION

1.1
Words and expressions defined in the Facility Agreement have the same meaning in
this Agreement unless otherwise defined herein.

1.2
In this Agreement:

"Amendment Effective Date" means 3 March 2017;
"Amended Facility Agreement" means the Facility Agreement as amended by this
Agreement;
"Facility Agreement" has the meaning given in Recital (A) above; and
"Party" means each party to this Agreement.
1.3
The provisions of Clauses 1.2 to 1.9 of the Amended Facility Agreement shall
apply to this Agreement as if references therein to "this Agreement" were
references to this Agreement.

1.4
From the Amendment Effective Date, any reference in any Finance Document to the
Facility Agreement shall be read and construed for all purposes as a reference
to the Amended Facility Agreement.

2.
AMENDMENT

2.1
With effect from the Amendment Effective Date, the definitions of "Managing
Agent" and "Managing Agent's Undertaking" set out in Clause 1.1 (Definitions) of
the Facility Agreement shall be deleted and replaced with the following wording:

"Managing Agent" means:
(a)
in respect of Syndicate 1206, Syndicate 44, Syndicate 1861 and Syndicate 5820,
AmTrust Syndicates Limited; and

(b)
in respect of Syndicate 2526, AmTrust at Lloyd's, until the date on which
AmTrust Syndicates Limited becomes the managing agent of that Syndicate.

"Managing Agent's Undertaking" means an undertaking to be executed by AmTrust
Syndicates Limited with respect to notification of cash calls on each of the
Syndicates, in a form acceptable to the Agent.
3.
REPRESENTATIONS AND WARRANTIES

3.1
Subject to Clause 3.2 of this Agreement, each Obligor represents and warrants
that each of the representations and warranties set out in Clauses 13.2 to 13.33
of the Amended Facility Agreement, construed as if references therein to "this
Agreement" were references to this Agreement, is true and correct in all
material respects (or, to the extent any such representation or warranty is
qualified as to "material", "Material Adverse Change" or similar wording, in all
respects) as at the Amendment Effective Date.

3.2
Each Obligor gives each representation and warranty under Clause 3.1 in respect
of itself only, and only to the extent that the terms of the relevant clause
make the relevant clause applicable in respect of it.

4.
CONTINUITY AND FURTHER ASSURANCE

4.1
Continuing obligations






--------------------------------------------------------------------------------

    
-3-


The rights and obligations of the Parties under the Facility Agreement and the
other Finance Documents shall continue in full force and effect, uninterrupted
by the amendment hereunder, save insofar as they are amended hereby. In
addition:
(a)
each Obligor that has granted Security pursuant to the Security Documents
confirms that the Security created by the relevant Security Documents shall
continue to fully secure the obligations of the relevant Obligors under the
Finance Documents (including but not limited to the Amended Facility Agreement);
and

(b)
the Guarantor confirms that from the Amendment Effective Date the guarantee and
indemnity given by it in Clause 12 (Guarantee and Indemnity) of the Facility
Agreement will continue in full force and effect and will extend to all
Obligations of each other Obligor under the Finance Documents (including but not
limited to the Amended Facility Agreement),

in each case, notwithstanding the amendment to the Facility Agreement made
pursuant to this Agreement.
4.2
Prospective effect only

The amendments made hereby to the Facility Agreement shall, with effect from the
Amendment Effective Date, have prospective effect only.
4.3
Actions already taken

Any action already taken and any payment already made by a party under the
Facility Agreement prior to the Amendment Effective Date shall be treated as
having been taken or made notwithstanding the amendment hereby, and shall not be
required to be taken or made again by reason of the amendment hereby.
4.4
Conditions precedent

It shall be a condition of the effectiveness of this Agreement that the Agent or
its legal advisers have received a Managing Agent's Undertaking duly executed by
AmTrust Syndicates Limited in respect of Syndicate 1206, Syndicate 44 and
Syndicate 2526, in form and substance satisfactory to them.
4.5
Further assurance

Each of the parties shall do all acts and things necessary or desirable to give
effect to the amendments effected or to be effected pursuant hereto.
5.
AMENDMENTS

The parties may agree to further amendments to the Amended Facility Agreement in
accordance with the terms thereof without being required to amend or terminate
this Agreement.
6.
TRANSFERS

Any transfer or assignment made in accordance with the terms of the Amended
Facility Agreement shall have the same effect in relation to the rights and
obligations of the parties under this Agreement as it has in relation to their
rights and obligations under the Amended Facility Agreement.
7.
INCORPORATION OF TERMS

The provisions of Clauses 1.9 (Rights of third parties), 18.5 (Indemnity against
costs), 32 (Miscellaneous), 35 (Notices) and 36.2 to 36.7 (Applicable Law and
Jurisdiction) of the Amended Facility Agreement shall





--------------------------------------------------------------------------------

    
-4-


be incorporated into this Agreement as if set out herein and as if references
therein to "this Agreement" were references to this Agreement.
8.
GOVERNING LAW

This Agreement and any contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.


AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.





--------------------------------------------------------------------------------

    
-5-


SIGNATURES TO AMENDMENT AGREEMENT
ACCL

SIGNED for and on behalf of )
/s/ Jeremy Cadle
Signature
AMTRUST CORPORATE CAPITAL              )
Jeremy Cadle
PRINT NAME
LIMITED
Director
Job title



ACML

SIGNED for and on behalf of )
/s/ Jeremy Cadle
Signature
AMTRUST CORPORATE MEMBER              )
Jeremy Cadle
PRINT NAME
LIMITED
Director
Job title



ACM2L

SIGNED for and on behalf of )
/s/ Jeremy Cadle
Signature
AMTRUST CORPORATE MEMBER              )
Jeremy Cadle
PRINT NAME
TWO LIMITED
Director
Job title



ANV

SIGNED for and on behalf of )
/s/ Jeremy Cadle
Signature
ANV CORPORATE NAME LIMITED             )
Jeremy Cadle
PRINT NAME
 
Director
Job title



ACCOUNT PARTY


SIGNED for and on behalf of )
/s/ Chris Souter
Signature
AMTRUST INTERNATIONAL             )
Chris Souter
PRINT NAME
INSURANCE, LTD.
Director/CFO/ Assistant Secretary
Job title














--------------------------------------------------------------------------------

    
-6-




GUARANTOR


SIGNED for and on behalf of )
/s/Evan Greenstein
Signature
AMTRUST FINANCIAL SERVICES, INC.      )
Evan Greenstein
PRINT NAME
 
VP, Treasurer
Job title






--------------------------------------------------------------------------------

    
-7-


ORIGINAL BANKS


SIGNED for and on behalf of )
/s/ M. Sharman
Signature
ING BANK N.V., LONDON BRANCH              )
M. Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ M. Groen
Signature
 
M. Groen
PRINT NAME
 
Director
Job title
 
 
 
 
 
 
SIGNED for and on behalf of )
/s/ D. Chu
Signature
THE BANK OF NOVA SCOTIA, )
LONDON BRANCH                                          )
D. Chu
PRINT NAME
 
Director
Job title


 
/s/ Ralph Booth
Signature
 
Ralph Booth
PRINT NAME
 
Managing Director
Job title
 
 
 
 
 
 
SIGNED for and on behalf of )
/s/ Tony Ebdon
Signature
BANK OF MONTREAL, LONDON BRANCH )
Tony Ebdon
PRINT NAME
 
Managing Director
Job title


 
/s/ Scott Matthews
Signature
 
Scott Matthews
PRINT NAME
 
Managing Director
Job title










--------------------------------------------------------------------------------

    
-8-


MANDATED LEAD ARRANGERS


SIGNED for and on behalf of )
/s/ M. Sharman
Signature
ING BANK N.V., LONDON BRANCH               )
M. Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ M. Groen
Signature
 
M. Groen
PRINT NAME
 
Director
Job title
 
 
 
 
 
 
SIGNED for and on behalf of )
/s/ D. Chu
Signature
THE BANK OF NOVA SCOTIA,     )
LONDON BRANCH                                         )
D. Chu
PRINT NAME
 
Director
Job title


 
/s/ Ralph Booth
Signature
 
Ralph Booth
PRINT NAME
 
Managing Director
Job title
 
 
 
 
 
 
SIGNED for and on behalf of )
/s/ Tony Ebdon
Signature
BANK OF MONTREAL, LONDON BRANCH  )
Tony Ebdon
PRINT NAME
 
Managing Director
Job title


 
/s/ Scott Matthews
Signature
 
Scott Matthews
PRINT NAME
 
Managing Director
Job title






--------------------------------------------------------------------------------

    
-9-


BOOKRUNNER


SIGNED for and on behalf of )
/s/ M. Sharman
Signature
ING BANK N.V., LONDON BRANCH              )
M. Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ M. Groen
Signature
 
M. Groen
PRINT NAME
 
Director
Job title



AGENT


SIGNED for and on behalf of )
/s/ M. Sharman
Signature
ING BANK N.V., LONDON BRANCH              )
M. Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ M. Groen
Signature
 
M. Groen
PRINT NAME
 
Director
Job title



ISSUING BANK


SIGNED for and on behalf of )
/s/ M. Sharman
Signature
ING BANK N.V., LONDON BRANCH              )
M. Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ M. Groen
Signature
 
M. Groen
PRINT NAME
 
Director
Job title






--------------------------------------------------------------------------------

    
-10-


SECURITY TRUSTEE


SIGNED for and on behalf of )
/s/ M. Sharman
Signature
ING BANK N.V., LONDON BRANCH              )
M. Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ M. Groen
Signature
 
M. Groen
PRINT NAME
 
Director
Job title










